     Case 2:21-cv-00401 Document 1 Filed 01/15/21 Page 1 of 7 Page ID #:1




1       CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
2       Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
3       Amanda Seabock, Esq., SBN 289900
        Mail: 8033 Linda Vista Road, Suite 200
4       San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
5       amandas@potterhandy.com
6       Attorneys for Plaintiff
7
8
                                UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10
11      Orlando Garcia                            Case No.

12                Plaintiff,
                                                  Complaint For Damages And
13        v.                                      Injunctive Relief For Violations
                                                  Of: Americans With Disabilities
14      Mor, LLC, a California Limited            Act; Unruh Civil Rights Act
        Liability Company;
15      Jorge A. Tejada Quinteros

16
17                Defendants.

18
19          Plaintiff Orlando Garcia complains of Mor, LLC, a California Limited

20    Liability Company; Jorge A. Tejada Quinteros; and alleges as follows:

21
22      PARTIES:

23      1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

24    level C-5 quadriplegic. He also suffers from Cerebral Palsy. He has manual

25    dexterity issues. He uses a wheelchair for mobility.

26      2. Defendant Mor, LLC owned the real property located at or about 6200

27    S Eastern Ave, Bell, California, in October 2020.

28      3. Defendant Mor, LLC owns the real property located at or about 6200 S


                                             1

      Complaint
     Case 2:21-cv-00401 Document 1 Filed 01/15/21 Page 2 of 7 Page ID #:2




1     Eastern Ave, Bell, California, currently.
2       4. Defendant Jorge A. Tejada Quinteros owned El Progreso Market
3     located at or about 6200 S Eastern Ave, Bell, California, in October 2020.
4       5. Defendant Jorge A. Tejada Quinteros owns El Progreso Market
5     (“Store”) located at or about 6200 S Eastern Ave, Bell, California, currently.
6       6. Plaintiff does not know the true names of Defendants, their business
7     capacities, their ownership connection to the property and business, or their
8     relative responsibilities in causing the access violations herein complained of,
9     and alleges a joint venture and common enterprise by all such Defendants.
10    Plaintiff is informed and believes that each of the Defendants herein is
11    responsible in some capacity for the events herein alleged, or is a necessary
12    party for obtaining appropriate relief. Plaintiff will seek leave to amend when
13    the true names, capacities, connections, and responsibilities of the Defendants
14    are ascertained.
15
16      JURISDICTION & VENUE:
17      7. The Court has subject matter jurisdiction over the action pursuant to 28
18    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
19    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
20      8. Pursuant to supplemental jurisdiction, an attendant and related cause
21    of action, arising from the same nucleus of operative facts and arising out of
22    the same transactions, is also brought under California’s Unruh Civil Rights
23    Act, which act expressly incorporates the Americans with Disabilities Act.
24      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
25    founded on the fact that the real property which is the subject of this action is
26    located in this district and that Plaintiff's cause of action arose in this district.
27
28


                                                2

      Complaint
     Case 2:21-cv-00401 Document 1 Filed 01/15/21 Page 3 of 7 Page ID #:3




1       FACTUAL ALLEGATIONS:
2       10. Plaintiff went to the Store in October 2020 with the intention to avail
3     himself of its goods and to assess the business for compliance with the
4     disability access laws.
5       11. The Store is a facility open to the public, a place of public
6     accommodation, and a business establishment.
7       12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
8     to provide wheelchair accessible sales counters in conformance with the ADA
9     Standards as it relates to wheelchair users like the plaintiff.
10      13. The Store provides sales counters to its customers but fails to provide
11    wheelchair accessible sales counters.
12      14. The problems that plaintiff encountered is that the sales counter was too
13    high. There was no counter that was 36 inches or less that plaintiff could use
14    for his transactions. What is more, there was an ice cream freezer in front of
15    the sales counter which served as an obstruction to plaintiff.
16      15. Plaintiff believes that there are other features of the sales counters that
17    likely fail to comply with the ADA Standards and seeks to have fully compliant
18    sales counters for wheelchair users.
19      16. On information and belief, the defendants currently fail to provide
20    wheelchair accessible sales counters.
21      17. These barriers relate to and impact the plaintiff’s disability. Plaintiff
22    personally encountered these barriers.
23      18. As a wheelchair user, the plaintiff benefits from and is entitled to use
24    wheelchair accessible facilities. By failing to provide accessible facilities, the
25    defendants denied the plaintiff full and equal access.
26      19. The failure to provide accessible facilities created difficulty and
27    discomfort for the Plaintiff.
28      20. The defendants have failed to maintain in working and useable


                                               3

      Complaint
     Case 2:21-cv-00401 Document 1 Filed 01/15/21 Page 4 of 7 Page ID #:4




1     conditions those features required to provide ready access to persons with
2     disabilities.
3       21. The barriers identified above are easily removed without much
4     difficulty or expense. They are the types of barriers identified by the
5     Department of Justice as presumably readily achievable to remove and, in fact,
6     these barriers are readily achievable to remove. Moreover, there are numerous
7     alternative accommodations that could be made to provide a greater level of
8     access if complete removal were not achievable.
9       22. Plaintiff will return to the Store to avail himself of its goods and to
10    determine compliance with the disability access laws once it is represented to
11    him that the Store and its facilities are accessible. Plaintiff is currently deterred
12    from doing so because of his knowledge of the existing barriers and his
13    uncertainty about the existence of yet other barriers on the site. If the barriers
14    are not removed, the plaintiff will face unlawful and discriminatory barriers
15    again.
16      23. Given the obvious and blatant nature of the barriers and violations
17    alleged herein, the plaintiff alleges, on information and belief, that there are
18    other violations and barriers on the site that relate to his disability. Plaintiff will
19    amend the complaint, to provide proper notice regarding the scope of this
20    lawsuit, once he conducts a site inspection. However, please be on notice that
21    the plaintiff seeks to have all barriers related to his disability remedied. See
22    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
23    encounters one barrier at a site, he can sue to have all barriers that relate to his
24    disability removed regardless of whether he personally encountered them).
25
26    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
27    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
28    Defendants.) (42 U.S.C. section 12101, et seq.)


                                                4

      Complaint
     Case 2:21-cv-00401 Document 1 Filed 01/15/21 Page 5 of 7 Page ID #:5




1       24. Plaintiff re-pleads and incorporates by reference, as if fully set forth
2     again herein, the allegations contained in all prior paragraphs of this
3     complaint.
4       25. Under the ADA, it is an act of discrimination to fail to ensure that the
5     privileges, advantages, accommodations, facilities, goods and services of any
6     place of public accommodation is offered on a full and equal basis by anyone
7     who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
8     § 12182(a). Discrimination is defined, inter alia, as follows:
9              a. A failure to make reasonable modifications in policies, practices,
10                 or procedures, when such modifications are necessary to afford
11                 goods,    services,    facilities,   privileges,    advantages,   or
12                 accommodations to individuals with disabilities, unless the
13                 accommodation would work a fundamental alteration of those
14                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
15             b. A failure to remove architectural barriers where such removal is
16                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
17                 defined by reference to the ADA Standards.
18             c. A failure to make alterations in such a manner that, to the
19                 maximum extent feasible, the altered portions of the facility are
20                 readily accessible to and usable by individuals with disabilities,
21                 including individuals who use wheelchairs or to ensure that, to the
22                 maximum extent feasible, the path of travel to the altered area and
23                 the bathrooms, telephones, and drinking fountains serving the
24                 altered area, are readily accessible to and usable by individuals
25                 with disabilities. 42 U.S.C. § 12183(a)(2).
26      26. When a business provides facilities such as sales or transaction counters,
27    it must provide accessible sales or transaction counters.
28      27. Here, accessible sales or transaction counters have not been provided in


                                              5

      Complaint
     Case 2:21-cv-00401 Document 1 Filed 01/15/21 Page 6 of 7 Page ID #:6




1     conformance with the ADA Standards.
2       28. The Safe Harbor provisions of the 2010 Standards are not applicable
3     here because the conditions challenged in this lawsuit do not comply with the
4     1991 Standards.
5       29. A public accommodation must maintain in operable working condition
6     those features of its facilities and equipment that are required to be readily
7     accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
8       30. Here, the failure to ensure that the accessible facilities were available
9     and ready to be used by the plaintiff is a violation of the law.
10
11    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
12    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
13    Code § 51-53.)
14      31. Plaintiff repleads and incorporates by reference, as if fully set forth
15    again herein, the allegations contained in all prior paragraphs of this
16    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
17    that persons with disabilities are entitled to full and equal accommodations,
18    advantages, facilities, privileges, or services in all business establishment of
19    every kind whatsoever within the jurisdiction of the State of California. Cal.
20    Civ. Code §51(b).
21      32. The Unruh Act provides that a violation of the ADA is a violation of the
22    Unruh Act. Cal. Civ. Code, § 51(f).
23      33. Defendants’ acts and omissions, as herein alleged, have violated the
24    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
25    rights to full and equal use of the accommodations, advantages, facilities,
26    privileges, or services offered.
27      34. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
28    discomfort or embarrassment for the plaintiff, the defendants are also each


                                               6

      Complaint
     Case 2:21-cv-00401 Document 1 Filed 01/15/21 Page 7 of 7 Page ID #:7




1     responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
2     (c).)
3
4               PRAYER:
5               Wherefore, Plaintiff prays that this Court award damages and provide
6     relief as follows:
7             1. For injunctive relief, compelling Defendants to comply with the
8     Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
9     plaintiff is not invoking section 55 of the California Civil Code and is not
10    seeking injunctive relief under the Disabled Persons Act at all.
11            2. Damages under the Unruh Civil Rights Act, which provides for actual
12    damages and a statutory minimum of $4,000 for each offense.
13            3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
14    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
15
      Dated: January 14, 2021              CENTER FOR DISABILITY ACCESS
16
17
18
                                           By: ________________________
19
                                                 Russell Handy, Esq.
20                                               Attorney for plaintiff
21
22
23
24
25
26
27
28


                                                 7

      Complaint
